DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
“mechanism adapted to move the first shaft proximally relative to the frame” in claim 12, wherein the generic placeholder “mechanism” is coupled with functional language “adapted to move the first shaft proximally relative to the frame.”
“mechanism adapted to move the second shaft proximally relative to the carriage assembly” in claim 14 wherein the generic placeholder “mechanism” is coupled with functional language “adapted to move the second shaft proximally relative to the carriage.”
“shaft adjustment mechanism” in claim 16, wherein the generic placeholder “mechanism” is coupled with functional language “shaft adjustment.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  These limitations are interpreted as a threaded rod (94) connected to the first shaft and a shaft adjustment nut (99) engaged with the threaded rod (94) and constrained relative to the frame (30)/carriage [0043 & 0063].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 16 is objected to because of the following informalities:  it appears the word “includes” should be removed from the phrase “wherein the shaft adjustment mechanism includes is operatively coupled…” in line 13 .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 recites the limitation "the compartment" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-16, 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,778,019. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements are anticipated by the claims of the ‘019 patent.  Claim 2 of this application is broader than claim 1 of the ‘019 patent, as the claims of this application do not recite a mechanical advantage.  Some limitations in independent claim 1 of ‘019 are in dependent form, such as the coupler selectively lockable in a plurality of fixed positions, which corresponds with claim 3 of this application.  The “second shaft” in claim 2 of this application corresponds with the “distal sheath” in claim 1 of ‘019, as they are both moveable with the carriage.  The “shaft adjustment mechanism” of claim 16 of this application corresponds with the threaded rod and nut recited in claims 4 and 14 of the ‘019 patent.   Rearranging limitations to be dependent claims and to use different terminology for the same components are obvious modifications.  
The phrase “…the deployment actuator and the shaft adjustment mechanism each being independently capable of opening and closing the compartment…” in claim 16 of this application is not recited in claims of the ‘019 patent.   “A movement space” in claim 1 of ‘019 corresponds with “compartment” in the instant claims.  Claims 1 and 5 of ‘019 recite the function of the deployment actuator and claims 13-17 recite the additional function of the shaft adjustment mechanism (threaded rod/nut) to move components relatively to one another.  Therefore, it is considered to be an obvious modification of the claims to recite the two actuation mechanisms are capable of working independently of one another.  

Claims 2, 3, 5-8, 10-16, 19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,615,924. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements are anticipated by the claims of the ‘924 patent.  Some limitations in independent claim 1 of the ‘924 patent are in dependent form, such as the coupler selectively lockable in a plurality of fixed positions, which corresponds with claim 3 of this application.  The “second shaft” in claim 2 of this application corresponds with the “outer shaft” in claim 10 of ‘924, as they are both moveable with the carriage.  The “shaft adjustment mechanism” of claim 16 of this application corresponds with the threaded rod and nut recited in claims 5 of the ‘924 patent.   Rearranging limitations to be dependent claims and to use different terminology for the same components are obvious modifications.  
The phrase “…the deployment actuator and the shaft adjustment mechanism each being independently capable of opening and closing the compartment…” in claim 16 of this application is not recited in claims of the 924 patent.   Claim 1 of ‘924 recites the deployment actuator rotated to partially deploy the valve and claim 5 recite the additional function of the shaft adjustment mechanism (threaded rod/nut) to moving the first shaft.  Therefore, it is considered to be an obvious modification of the claims to recite the two actuation mechanisms are capable of working independently of one another.  

Claims 2-16, 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,517,723. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements are anticipated by the claims of the ‘723 patent.  Claim 2 of this application is broader than claim 1 of the ‘723 patent, as many of the independent limitations of ‘723 are in dependent form in this application.  The “second shaft” in claim 2 of this application corresponds with the “distal sheath” in claim 1 of ‘723, as they are both moveable with the carriage.  The “shaft adjustment mechanism” of claim 16 of this application corresponds with the threaded rod and nut recited in claims 14, 15, 17 and 18 of the ‘723 patent.   Rearranging limitations to be dependent claims and to use different terminology for the same components are obvious modifications.  
The phrase “…the deployment actuator and the shaft adjustment mechanism each being independently capable of opening and closing the compartment…” in claim 16 of this application is not recited in claims of the ‘723 patent.   Claims 5 and 6 of ‘723 recite the function of the deployment actuator and claims 14, 15, 17 and 18 recite the additional function of the shaft adjustment mechanism (threaded rod/nut) to move components relatively to one another.  Therefore, it is considered to be an obvious modification of the claims to recite the two actuation mechanisms are capable of working independently of one another.  

Allowable Subject Matter
Claims 2-21 are allowable over prior art. The following is an examiner’s statement of reasons for allowance: 
Prior discloses deployment mechanisms for retracting a sheath of a prosthetic heart valve delivery device that uses the combination of both fine control by rotation of an actuator and sliding movement of an actuator.  US Patent No. 7,105,016 (Shiu et al.) is considered to be the closest reference and discloses that
a deployment actuator (124a) is rotated in a locked condition of a coupler (selectively engaging member 706), wherein the coupler and actuator both move axially along a frame (threaded rod 104A) to retract a sheath in a finely controlled manner. The deployment actuator (124A) slides longitudinally in an unlocked condition of the coupler (column 7, line 56 to column 8, line 61; Figures 7-8). The prior art fails to disclose an actuator that is rotated to move a carriage relative to a coupler while the coupler is locked in a fixed position relative to a frame, and the coupler, actuator and carriage moveable together in an unlocked condition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771